 Case: 1:18-cr-00284 Document #: 316 Filed: 06/02/21 Page 1 of 1 PageID #:2195

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:18−cr−00284
                                                           Honorable Edmond E. Chang
John L Phillips, et al.
                                          Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 2, 2021:


         MINUTE entry before the Honorable Edmond E. Chang, as to John L Phillips:
Telephone status hearing held on 06/02/2021. Attorney Abdallah (counsel for witness
Jalen Minor) did not appear, but defense counsel represented that Abdallah spoke with
Minor and they do no object to being called to testify. Attorney Abdallah shall file a very
concise confirmation Position Statement by 06/07/2021. Defense counsel shall forward
this order to Mr. Abdallah. Separately, defense counsel now has the Marshals Service
contact person and information to initiate the out−of−state witness travel. Lastly, because
the Defendant alerted the Court that he now prefers video rather than in−person for the
pretrial conference, the pretrial conference of 06/03/2021 is vacated and reset for
06/14/2021 at 9:00 a.m. by video conference. Counsel of record will receive an email
invitation prior to the start of the video hearing with instructions to join the video
conference. The audio dial−in for public attendance will be posted separately. Persons
granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these
prohibitions may result in sanctions, including removal of court issued media credentials,
restricted entry to future hearings, denial of entry to future hearings, or any other sanctions
deemed necessary by the Court. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
